DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  the claim limitation “...control signal(s)...” in lines 2 and 3 should be amended to read --control signal-- or --control signals--..  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  the claim limitation “...control signal(s)...” in lines 2 and 3 should be amended to read --control signal-- or --control signals--..  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  the claim limitation “...an even number of lens elements, e.g. two, four, six, eight, ten, twelve...” in lines 2-3 should be amended to read -- an even number of lens elements, wherein the even number of lens elements comprises two, four, six, eight, ten, twelve --.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,912,461. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. US 10,912,461 are directed to method and system for surface scanning of a surface region of a subject in medical imaging with an image source, first optical coupler, first fiber bundle, positioning a distal end of the fiber optical within a scanner borehole of a medical scanner, feeding an image from the image source into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler and feeding the passed image from the distal end of the first optical coupler into the proximal ends of the first optical fibers.  Furthermore, the independent claims of U.S. Patent No. US 10,912,461 are narrower than the claims of current application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32, 35-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), and in view of Ohlhues et al. (US 2013/0093866).
Regarding claim 21, Olesen discloses a structured light 3D tracking system for measuring motions in PET brain imaging.  Olesen shows a method for surface scanning in medical imaging (see abstract), the method comprising: providing an image source (see “system setup” on page 3); feeding an image from the image source to an object within a scanner borehole of a medical scanner (see “system setup” on page 3, fig. 2 (b)).
But, Olesen fails to explicitly state providing a first optical coupler having a proximal end and a distal end and comprising a plurality  of lens elements including a first lens element and a second lens element; providing a first fiber bundle comprising at least 100 first optical fibers having proximal ends  and distal ends, the first fiber bundle having a length larger than 1 meter; positioning the distal ends of the first optical fibers within the scanner borehole of the medical scanner, feeding the image into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler; and feeding the passed image from the distal end of the first coupler into the proximal end of the first optical fibers. 
MacFarlane discloses a method for determining location and movement of a moving object.  MacFarlan teaches using optical fiber with a proximal ends (par. [0072], [0081] and Fig. 5 and 9 states light would enter a proximal side of fiber optic to transmit light from image source 530 to the object within borehole of the scanner 980)  and distal ends (par. [0072], [0081] and Fig. 9 states light would exit from the distal side of fiber optic to transmit light from image source 530 to the object within borehole of the scanner 980), and feeding the image from the proximal ends of the first optical fibers (see fig. 9, par. [0072], [0081]).  The Office note that the distal end of fiber optical of MacFarlan would be within the scanner borehole to be able to transmit light onto the object within the scanner borehole of the medical scanner. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Olesen to use optical fiber with a proximal ends and distal ends, and using the optical fiber to feed the image from the proximal ends of the first optical fibers, as taught by MacFarlan, to be able to place the image source remote and away from the medical scanner which would avoid artifact from the image source which would provide better image quality from the imaging scanner. 
But, Olesen and MacFarlan fail to explicitly state a first optical coupler comprising a plurality of lens elements including a first and second lens, and feeding the image into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler, feeding the passed image from the distal end of the first optical coupler into the proximal ends of the first optical fibers, the number of optical fibers is larger than 100, and length larger than 1 meter.
Ohlhues discloses an optical motion tracking of an object.  Ohlhues teaches first optical coupler (see relay optical system in par. [0029], [0034], [0066] comprising a plurality of lens (par. [0034] states the relay optics comprises lenses).  Furthermore, Ohlhues states that number of fiber optics over 1,00 (par. [0033] states a typical borescope typically comprises in the 15,000 to 22,000 range), the fiber optics length is more than 1 meter (par. [0073] states that the length of the borescope is between 0.2 and 10 meters).  Furthermore, Ohlhues shows wherein the first optical coupler comprises a plurality of lens elements (see par. [0034]) including a first lens element (see par. [0034]) and second lens element (see par. [0034]).  Therefore, the examiner notes that the modification of Olesen and MacFarlan to incorporate the coupler of Ohlhues would have the coupler between the image source and fiber optic, and the image from the image source would be fed through the couple to fiber optic which will provide feeding the image into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler, feeding the passed image from the distal end of the first optical coupler into the proximal ends of the first optical fibers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Olesen and MacFarlan to include a first optical coupler comprising a plurality of lens elements including a first and second lens, and feeding the image into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler, feeding the passed image from the distal end of the first optical coupler into the proximal ends of the first optical fibers, the number of optical fibers is larger than 100, and length larger than 1 meter, as taught by Ohlhues to be able to focus the light from the image source and provide better image quality and resolution from image source. 

Regarding claim 23,  Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein the image source has a resolution of 480x320 pixels or more (see “system setup” on page 3).

Regarding claim 24, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein the image source includes a digital micromirror device (DMD) chip (see “system setup” on page 3).
Regarding claim 25, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein the image source comprises a modified DLP projector (see abstract on page 1).
Regarding claim 26, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Ohlhues teaches wherein the number of first optical fibers is larger than 1,000 ((par. [0033] states a typical borescope typically comprises in the 15,000 to 22,000 range).
Regarding claim 27, the examiner notes that upon modification of combined invention Olesen and MacFarlan with the first coupler taught by Ohlhues would provide the first optical coupler maps an image size at the proximal end to a passed image size at the distal end in a certain range, but fails to explicitly state  a range from 1:0.5 to 1:2.  However, it would have been obvious and routine to one of ordinary skill in the art to have the image size in a desired range from 1:0.5 to 1:2 since it’s held that optimum range and result is routine to one of ordinary skill in the art. 
Regarding claim 28, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Ohlhues teahces wherein at least one of the plurality of lens elements in the first optical coupler is achromatic (see par. [0034]).
Regarding claim 29, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows that the image source connected to a control unit (see “computer” in see “system setup” on page 3), the image source receiving control signal comprising a pattern sequence selector (see “experiments” on page 4) and projecting different pattern sequence (see “experiments” on page 4).  Also, the Office note that Ohlhues also teaches a control unit for receiving control signal from the control unit (see “image processing means” in par. [0010]), the control unit comprising a pattern sequence selector (par. [0089] states the pattern can be multiple of different shapes), and wherein the image source is configured for projecting different pattern sequence dependent on the pattern sequence selector (par. [0089] states that the pattern can be multiple of different shapes, which is selectively to project different projection pattern by either selecting a circular, ovoid, square, rectangular, rhombus, or hexagonal shape of spot).
Regarding claim 30, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein a number of different pattern sequences are stored in the image source and the image source is configured to project a selected pattern sequence based on the pattern sequence selector from the control unit (see “experiments” on page 4) and projecting different pattern sequence (see “experiments” on page 4).  Also, the Office note that Ohlhues also teaches wherein a number of different pattern sequences are stored in the image source and the image source is configured to project a selected pattern sequence based on the pattern sequence selector from the control unit (par. [0089]).
Regarding claim 31, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows a light source (see “system setup” on page 3) and a mirror (see “system setup” on page 3).  Also, the Office notes that Ohlhues also teaches that the image source comprises a light source (see par. [0106]), and a mirror (see par. [0106]).  The examiner notes that the claim limitation “...used to guide light from the light source toward the first optical coupler” is directed to intended use of the system, and combined invention of Olesen, MacFarlan and Ohlhues is capable of performing the functional language. 
Regarding claim 32, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen teaches Ohlhues shows that the first optical coupler is a relay lens coupler (see "optical relay system" in par. [0106]).
Regarding claim 35,  Olesen discloses a structured light 3D tracking system for measuring motions in PET brain imaging.  Olesen shows a method for surface scanning in medical imaging (see abstract), the method comprising: providing an image source (see “system setup” on page 3); feeding an image from the image source to an object within a scanner borehole of a medical scanner (see “system setup” on page 3, fig. 2 (b)).
But, Olesen fails to explicitly state providing a first optical fiber bundle comprising at least 100 first optical fibers having proximal ends and distal ends; a first optical coupler for coupling an image from the image source into the proximal ends of the first optical fibers, wherein the first optical coupler has a proximal end for receiving the image from the image source and a distal end for feeding a passed image into the proximal ends of the first optical fibers, wherein the first optical coupler comprises a plurality of lens elements including a first lens element and a second lens element, each of the plurality of lens elements comprising a primary surface facing a distal end of the first optical coupler, and a secondary surface facing a proximal end of the first optical coupler.
MacFarlane discloses a method for determining location and movement of a moving object.  MacFarlan teaches using optical fiber with a proximal ends (par. [0072], [0081] and Fig. 5 and 9 states light would enter a proximal side of fiber optic to transmit light from image source 530 to the object within borehole of the scanner 980)  and distal ends (par. [0072], [0081] and Fig. 9 states light would exit from the distal side of fiber optic to transmit light from image source 530 to the object within borehole of the scanner 980), and feeding the image from the proximal ends of the first optical fibers (see fig. 9, par. [0072], [0081]).  The Office note that the distal end of fiber optical of MacFarlan would be within the scanner borehole to be able to transmit light onto the object within the scanner borehole of the medical scanner. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Olesen to use optical fiber with a proximal ends and distal ends, and using the optical fiber to feed the image from the proximal ends of the first optical fibers, as taught by MacFarlan, to be able to place the image source remote and away from the medical scanner which would avoid artifact from the image source which would provide better image quality from the imaging scanner. 
But, Olesen and MacFarlan fail to explicitly state a first optical coupler for coupling an image from the image source into the proximal ends of the first optical fibers, wherein the first optical coupler has a proximal end for receiving an image from the image source and a distal end for feeding a passed image into the proximal ends of the first optical fibers, wherein the first optical coupler comprises a plurality of lens elements including a first lens element and a second lens element, each of the plurality of lens elements comprising a primary surface facing a distal end of the first optical coupler, and a secondary surface facing a proximal end of the first optical coupler, the number of optical fibers is larger than 100, and length larger than 1 meter.
Ohlhues discloses an optical motion tracking of an object.  Ohlhues teaches first optical coupler (see relay optical system in par. [0029], [0034], [0066] comprising a plurality of lens (par. [0034] states the relay optics comprises lenses).  Furthermore, Ohlhues states that number of fiber optics over 1,00 (par. [0033] states a typical borescope typically comprises in the 15,000 to 22,000 range), the fiber optics length is more than 1 meter (par. [0073] states that the length of the borescope is between 0.2 and 10 meters).  Furthermore, Ohlhues shows wherein the first optical coupler comprises a plurality of lens elements (see par. [0034]) including a first lens element (see par. [0034]) and second lens element (see par. [0034]), each of the plurality of lens elements comprising a primary facing a distal end of the first optical coupler (see par. [0029], [0034]), and a second surface facing a proximal end of the fiber optical coupler (see par. [0029], [0034]).  Therefore, the examiner notes that the modification of Olesen and MacFarlan to incorporate the coupler of Ohlhues would have the coupler between the image source and fiber optic, and the image from the image source would be fed through the couple to fiber optic which will provide feeding the image into the proximal end of the first optical coupler and forming a passed image at the distal end of the first optical coupler, feeding the passed image from the distal end of the first optical coupler into the proximal ends of the first optical fibers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Olesen and MacFarlan to include a first optical coupler for coupling an image from the image source into the proximal ends of the first optical fibers, wherein the first optical coupler has a proximal end for receiving an image from the image source and a distal end for feeding a passed image into the proximal ends of the first optical fibers, wherein the first optical coupler comprises a plurality of lens elements including a first lens element and a second lens element, each of the plurality of lens elements comprising a primary surface facing a distal end of the first optical coupler, and a secondary surface facing a proximal end of the first optical coupler, the number of optical fibers is larger than 100, and length larger than 1 meter, as taught by Ohlhues to be able to focus the light from the image source and provide better image quality and resolution from image source. 

Regarding claim 36, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein the image source has a resolution of 480x320 pixels or more (see “system setup” on page 3).
Regarding claim 37, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein the image source has a resolution of 480x320 pixels or more (see “system setup” on page 3).
Regarding claim 39, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Ohlhues teahces wherein the number of first optical fibers is larger than 1,000 ((par. [0033] states a typical borescope typically comprises in the 15,000 to 22,000 range).
Regarding claim 40, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows that the image source connected to a control unit (see “computer” in see “system setup” on page 3), the image source receiving control signal comprising a pattern sequence selector (see “experiments” on page 4) and projecting different pattern sequence (see “experiments” on page 4).  Also, the Office note that Ohlhues also teaches a control unit for receiving control signal from the control unit (see “image processing means” in par. [0010]), the control unit comprising a pattern sequence selector (par. [0089] states the pattern can be multiple of different shapes), and wherein the image source is configured for projecting different pattern sequence dependent on the pattern sequence selector (par. [0089] states that the pattern can be multiple of different shapes, which is selectively to project different projection pattern by either selecting a circular, ovoid, square, rectangular, rhombus, or hexagonal shape of spot).

Regarding claim 41, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Olesen shows wherein a number of different pattern sequences are stored in the image source and the image source is configured to project a selected pattern sequence based on the pattern sequence selector from the control unit (see “experiments” on page 4) and projecting different pattern sequence (see “experiments” on page 4).  Also, the Office note that Ohlhues also teaches wherein a number of different pattern sequences are stored in the image source and the image source is configured to project a selected pattern sequence based on the pattern sequence selector from the control unit (par. [0089]).
Regarding claim 42, Olesen, MacFarlan and Ohlhues disclose the invention substantially as described in the 103 rejection above, furthermore, Ohlhues teaches wherein the first optical coupler is a relay lens coupler (see "optical relay system" in par. [0106]) and the first optical coupler comprises an even number of lens elements(par. [0034] discloses two lens elements), and wherein at least one of the plurality of lens elements is achromatic (see par. [0034]).

Claims 22 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), in view of Ohlhues et al. (US 2013/0093866) as applied to claims 21 and 38  above, and further in view of Mori et al. (US 5,485,316; hereinafter Mori).

Regarding claims 22 and 38, Olesen, MacFarlane and Ohlhues s discloses the invention substantially as described in the 103 rejection above; but fail to explicitly state  arranging a first lens assembly at the distal ends of the first optical fibers.
Mori discloses an optical system.  Mori teaches arranging a first lens assembly at the distal ends of the first optical fibers (see 13 in fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized arranging a first lens assembly at the distal ends of the first optical fibers in the invention of Olesen, MacFarlane and Ohlhues, as taught by Mori, to provide precise ontrol over light angle.  The Examiner notes that upon modification of combined invention of Olesen, MacFarlane and Ohlhues to incorporate the lens at the distal ends of the first optical fiber, the modified invention would provide coupling images from the first optical fibers to the surface region of the subject via the first lens assembly.
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), in view of Ohlhues et al. (US 2013/0093866) as applied to claims 21 and 35, and further in view of Horvath et al. (US 2012/0203075; hereinafter Horvath).
Regarding claims 33 and 43, Olesen, MacFarlane and Ohlhues disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a click-release coupling. 
Horvath discloses an optical system.  Horvath teaches a fiber optical with releasable (click-release) connector (see par. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have utilized using a releasable connector in the invention of Olesen, MacFarlan and Ohlhues, as taught by Horvath, to easily disconnect the fiber optical from the system. 
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), in view of Ohlhues et al. (US 2013/0093866) as applied to claims 21 and 35 above, and further in view of Okuta et al. (US 5,802,224).

Regarding claims 33 and 43, Olesen, MacFarlane and Ohlhues s discloses the invention substantially as described in the 103 rejection above; but fail to explicitly state if the coupling is non-releasable. 
Okuta discloses an optical coupler.  Okuta teaches coupling fibers to a coupler via adhesive/non-releasable (see claim 4).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have utilized using non-releasably connecting fibers to the coupler in the invention of Olesen, MacFarlane and Ohlhues, as taught by Okuta, to avoid the fiber getting disconnected during the medical procedure. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), in view of Ohlhues et al. (US 2013/0093866) as applied to claim 21 above, and further in view of Nie et al. (US 2012/0123205).
Regarding claim 34, Olesen, MacFarlane and Ohlhues disclose the invention substantially as described in the 103 rejection above; furthermore, Olesen shows capturing a projected image from a subject (see abstract, “experiments” on page 4), but fails to explicitly state providing a second optical coupler comprising a plurality of lens including a first and second lens elements, providing a second fiber bundle.
Nie discloses an optical imaging system.  Nie teaches an optical coupler for imaging the subject (see 222 in fig. 14), and second fiber optic bundle (see par. [0014], [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have utilized using state providing a second optical coupler comprising a plurality of lens including a first and second lens elements, providing a second fiber bundle for the imaging of the projected image in the invention of Olesen, MacFarlane and Ohlhues, as taught by Nie, to be independent control the imaging and projector. 
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (“structured light 3D tracking system for measuring motions in PET brain imaging”, Proc. Of SPIE Vol. 7625 762250X-1, 2010; hereinafter Olesen), in view of MacFarlane et al. (US 2009/0039235; hereinafter MacFarlane), in view of Ohlhues et al. (US 2013/0093866) as applied to claim 23 above as applied to claim 33 above, and further in view of Kinugasa (US 2013/0342838).
Regarding claims 44-45, Olesen, MacFarlane and Ohlhues disclose the invention substantially as described in the 103 rejection above; furthermore Ohlhues shows that the lens element is achromatic (see par. [0034]), and typically achromatic doublet lens are comprise of two individual lenses, one side is concave and other said is convex, but Ohlhues fails to explicitly state that the achromatic comprises of concave and convex lenses. 
Kinugasa discloses an optical system.  Kinugasa teaches an achromatic lens with a convex and concave lenses (see par. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a achromatic lens with a concave and convex lenses in the invention of Olesen, MacFarlane and Ohlhues, as taught by Kinugasa, to have both a high and low dispersion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793